Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Status of Claims
Claims 1-5, 8-16, and 19-20 are allowed. The amendments to claims and drawings filed February 22, 2022 combined with Examiner’s Amendment as shown below overcame all prior objection and rejections as presented in the final rejections October 20, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas P. Stadnyk on February 25, 2022.
The application has been amended as follows: 
1. (Currently Amended) A stereolithographic 3D printer comprising: 
a liquid crystal display (LCD) screen comprising a plurality of pixels, each pixel comprising a plurality of sub-pixels; 
a 3D printing apparatus; 
a memory configured to store data representing a digital 3D object; and 
a processor configured to: 
digital 3D object into a 3D space associated with the LCD screen in the stereolithographic 3D printer, 
divide the digital 3D object represented by the stored data into a plurality of 2D slices, 
map each 2D slice of the digital 3D object to a pixel layout of the LCD screen, 
determine a proportion of each pixel that is contained within each 2D slice of the digital 3D object, 
increase an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels[[;]], 
assign  a white [[and/or]] or a bright color hex value that allows [[the]] a transmission of light to the sub-pixels within the digital 3D object, wherein the white [[and/or]] or the bright color hex value level is sufficient to cure a photopolymer within a predetermined curing time, 
assign  a black [[and/or]] or a dark color hex value to the sub-pixels that are outside of the digital 3D object, wherein the black [[and/or]] or the dark color hex value is not able to cure the photopolymer within the predetermined curing time[[;]], and 
control both the LCD screen in accordance with the assigned hex values, and the 3D printing apparatus to print the digital 3D object.  

2. (Previously Presented) The stereolithographic 3D printer of claim 1, wherein the 3D printing apparatus comprises: a liquid photopolymer vat; a build platform having a build surface; and an actuator that varies a separation distance between the build surface and the LCD screen.  

3. (Previously Presented) The stereolithographic 3D printer of claim 1, wherein the LCD screen is monochromatic.  

4. (Currently Amended) A method of controlling a stereolithographic 3D printer having a liquid crystal display (LCD) screen, the method comprising: 
plotting a digital 3D object into a 3D space associated with the LCD screen;
dividing the digital 3D object represented by a data file into a plurality of 2D slices; 
mapping each 2D slice of the digital 3D object to a pixel layout of the LCD screen, the LCD screen comprising a plurality of pixels, with each pixel comprising a plurality of sub-pixels; 
determining a proportion of each pixel that is contained within each 2D slice of the digital 3D object; 
increasing an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels; 
assigning  a white [[and/or]] or a bright color hex value that allows [[the]] a transmission of light to the sub-pixels within the digital 3D object, wherein the white [[and/or]] or the bright color hex value level is sufficient to cure a photopolymer within a predetermined curing time; 
 a black [[and/or]] or a dark color hex value to the sub-pixels that are outside the digital 3D object[[;]], wherein the black or the dark color hex value is unable to cure the photopolymer within the predetermined curing time; and 
controlling illumination of the LCD screen in accordance with the assigned hex values. 

5. (Currently Amended) The method of claim 4, further comprising printing the digital 3D object.  

8. (Currently Amended) The method of claim 4, further comprising: merging new data points into the mapped pixel layout by consolidating sub-pixels into groups to form a new pixel containing multiple sub-pixels from different original pixels; and generating one or more graphic files based on the  assigned hex values to each pixel.  

9. (Currently Amended) The method of claim 8, further comprising sending the one or more graphic files to the stereolithographic 3D printer; and using the one or more graphic files to print the digital 3D object.  

10. (Currently Amended) The method of claim 8, wherein increasing the effective resolution of the 3D space comprises: determining a sub-pixel layout within the LCD screen used in the stereolithographic 3D printer; determining a factor by which the amount of data points will be increased; and increasing the effective resolution of the 3D space by generating the sub-pixels.  

11. (Currently Amended) The method of claim 8, wherein the assigning the hex values to the sub-pixels comprises: determining the proportion of the sub-pixels that are inside [[the]] a desired digital 3D object and correspondingly determining the proportion of the sub-pixels that are outside the desired digital 3D object and assigning a hex value to each sub-pixel based on a degree of containment.  

12. (Currently Amended) The method of claim 8, wherein merging new data points into the mapped pixel layout comprises: a. determining a point of origin from where the process will begin; b. determining the sub-pixel layout within the LCD panel used in the stereolithographic 3D printer; c. determining a factor by which the amount of data points will be reduced; and d. merging the new data points into the mapped pixel layout used by the LCD screen.  

13. (Currently Amended) The method of claim 8, comprising adjusting [[the]] one or more of the  assigned hex values based on a reactivity of a photopolymer resin.  

14. (Currently Amended) The method of claim 8, comprising adjusting [[the]] one or more  of the assigned hex values based on an unevenness of light transmitted through the LCD screen.  

15. (Currently Amended) A method of three-dimensional (3D) printing comprising:
digital 3D object  that is divided into a plurality of two-dimensional slices; 
plotting the digital 3D object into a 3D space associated with  a liquid crystal display (LCD) screen in a stereolithographic 3D printer; 
mapping each two-dimensional slice onto a two-dimensional grid of pixels associated with the LCD screen of the stereolithographic 3D printer, each pixel comprising three sub-pixels; 
identifying perimeter pixels corresponding to a perimeter of each two-dimensional slice; 
increasing an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels; 
assigning for each perimeter pixel, a first value to sub-pixels within the perimeter and a second value to sub-pixels outside the perimeter; and 
selectively illuminating sub-pixels having the first value at a higher intensity than sub-pixels having the second value; 
wherein the first value assigned to sub-pixels within the perimeter is  a white [[and/or]] or a bright color hex value that allows [[the]] a transmission of light to the sub-pixels within the digital 3D object, wherein the white [[and/or]] or the bright color hex value level is sufficient to cure a photopolymer within a predetermined curing time; and[[;]] 
wherein the second value assigned to sub-pixels outside the perimeter is  a black [[and/or]] or a dark color hex value to the sub-pixels that are outside the digital 3D object, wherein the black [[and/or]] or the dark color hex value is unable to cure the photopolymer within the predetermined curing time. 
 
16. (Currently Amended) The method of claim 15, further comprising printing the digital 3D object.  

19. (Previously Presented) The method of claim 15, further comprising adjusting the first value based on the reactivity of the photopolymer resin.  

20. (Previously Presented) The method of claim 15, further comprising adjusting the first value based on an unevenness of light transmitted from the LCD screen.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Greene et al. (US 2017/0102679) teaches a stereolithographic 3D printer (fig.1) comprising: a liquid crystal display (LCD) screen (light projection device 142 includes a LCD device, par.0026) comprising a plurality of pixels, each pixel comprising a plurality of sub-pixels (2D grid of pixels, par.0026 and fig.3; sub-pixel resolution of 3D structure, figs.11a-b and par.0054); a 3D printing apparatus (3D printing mechanism 140, 
Greene fails to teach the method to increase an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels, assign a white or a bright color hex value that allows a transmission of light to the sub-pixels within the digital 3D object, wherein the white or the bright color hex value level is sufficient to cure a photopolymer within a predetermined curing time, assign a black or a dark color hex value to the sub-pixels that are outside of the digital 3D object, wherein the black or the dark color hex value is not able to cure the photopolymer within the predetermined curing time, and control both the LCD screen in accordance with the assigned hex values, and the 3D printing apparatus to print the digital 3D object.
 
	Li (US 2017/0031207) teaches a method of three-dimensional (3D) printing (abstract and fig. 7) comprising: creating a computer graphic file of a digital 3D object that is divided into a plurality of two-dimensional slices (display 3d data model file and divide into plurality of slices, fig.7 and par.0027); plotting the digital 3D object into a 3D space associated with a liquid crystal display (LCD) screen in a stereolithographic 3D printer (projecting 2D data images of slices onto the LCD device, fig.7 and par.0027); 
	Li fails to teach increasing an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels; assigning for each perimeter pixel, a first value to sub-pixels within the perimeter and a second value to sub-pixels outside the perimeter; and selectively illuminating sub-pixels having the first value at a higher intensity than sub-pixels having the second value. 

Allowable Subject Matter
Claims 1-5, 8-16, and 19-20 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A stereolithographic 3D printer comprising: 
a liquid crystal display (LCD) screen comprising a plurality of pixels, each pixel comprising a plurality of sub-pixels; 
a 3D printing apparatus; 
a memory configured to store data representing a digital 3D object; and 
a processor configured to: 
plot the digital 3D object into a 3D space associated with the LCD screen in the stereolithographic 3D printer, 
divide the digital 3D object represented by the stored data into a plurality of 2D slices, 
map each 2D slice of the digital 3D object to a pixel layout of the LCD screen, 
determine a proportion of each pixel that is contained within each 2D slice of the digital 3D object, 
increase an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels, 

assign a black or a dark color hex value to the sub-pixels that are outside of the digital 3D object, wherein the black or the dark color hex value is not able to cure the photopolymer within the predetermined curing time, and 
control both the LCD screen in accordance with the assigned hex values, and the 3D printing apparatus to print the digital 3D object.”

The primary reason for the allowance of claim 4 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method of controlling a stereolithographic 3D printer having a liquid crystal display (LCD) screen, the method comprising: 
plotting a digital 3D object into a 3D space associated with the LCD screen;
dividing the digital 3D object represented by a data file into a plurality of 2D slices; 
mapping each 2D slice of the digital 3D object to a pixel layout of the LCD screen, the LCD screen comprising a plurality of pixels, with each pixel comprising a plurality of sub-pixels; 
determining a proportion of each pixel that is contained within each 2D slice of the digital 3D object; 
increasing an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels; 
assigning a white or a bright color hex value that allows a transmission of light to the sub-pixels within the digital 3D object, wherein the white or the bright color hex value level is sufficient to cure a photopolymer within a predetermined curing time; 
assigning a black or a dark color hex value to the sub-pixels that are outside the digital 3D object, wherein the black or the dark color hex value is unable to cure the photopolymer within the predetermined curing time; and 
controlling illumination of the LCD screen in accordance with the assigned hex values.”

The primary reason for the allowance of claim 15 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method of three-dimensional (3D) printing comprising:
creating a computer graphic file of a digital 3D object that is divided into a plurality of two-dimensional slices; 
plotting the digital 3D object into a 3D space associated with a liquid crystal display (LCD) screen in a stereolithographic 3D printer; 
mapping each two-dimensional slice onto a two-dimensional grid of pixels associated with the LCD screen of the stereolithographic 3D printer, each pixel comprising three sub-pixels; 

increasing an effective resolution of one or more axis of the 3D space by assigning new data points to separate the pixels into the plurality of sub-pixels; 
assigning for each perimeter pixel, a first value to sub-pixels within the perimeter and a second value to sub-pixels outside the perimeter; and 
selectively illuminating sub-pixels having the first value at a higher intensity than sub-pixels having the second value; 
wherein the first value assigned to sub-pixels within the perimeter is a white or a bright color hex value that allows a transmission of light to the sub-pixels within the digital 3D object, wherein the white or the bright color hex value level is sufficient to cure a photopolymer within a predetermined curing time; and 
wherein the second value assigned to sub-pixels outside the perimeter is a black or a dark color hex value to the sub-pixels that are outside the digital 3D object, wherein the black or the dark color hex value is unable to cure the photopolymer within the predetermined curing time.”

Claims 2-3, 5, 8-14, 16, and 19-20 are allowed due to their dependency on claims 1, 4, or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 25, 2022